Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 5-7, filed 1/18/2021, with respect to the rejection(s) of independent claim(s) 1 and 11 under 35 U.S.C. 103 as being unpatentable over Myers et al. (US20110273095Al) in view of Joseph et al. (US 20140354150 Al) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 6, regarding independent claim 1 that “In other words, Joseph senses the ambient light to adjust its light source. Joseph fails to teach to determine the stack light state, i.e. persistent on, persistent off and twinkling of the stack light state, according to an output voltage, as required by claim 1 of the instant application.
In addition, since Joseph senses the ambient light to adjust its LED light source, Joseph fails to disclose the feature “a logic circuit coupled to the low-pass filter and configured to determine the stack light state according to the first output voltage” as recited in claim 1 of the instant application.
Moreover, Lys and Myers fail to compensate the deficiency of Joseph.
Based on the above rationales, claim 1 of the instant application should be allowable over Joseph, Myers and Lys. Claims 2-10 are dependent on claim 1, and should be allowable if claim 1 is allowed. The amended claim 11 includes features related to claim 1, and should be allowable 

Examiner Response:
Applicant’s arguments, see page 6 (stated above), have been fully considered and are not persuasive. Joseph teaches, “The trace of the light intensity signal 630 illustrates how the signal from the light sensor changes as a result of turning on and off the emitted light by the PWM drive control signal 610. For example, as the light is turned off at the beginning of the turn -off period 640, the light intensity signal 630 shows a gradual decay 634 to an ambient light level 636. As the light is turned on at the end of the turn -off period 640, the light intensity signal 630 shows a gradual increase to a higher light intensity, indicating that the light emitted by the driven LEDs is detected by the light sensor in addition to the ambient light. The light intensity signal 630 shows similar gradual decrease and increase characteristics at the next turn -off period 616 when the light is turned off and on (Paragraph [0061] Line 1-13)”. Joseph teaches depending on the PWM drive control signal how the LED is turned on and turned off and how it is gradually decaying and gradual decrease and increase characteristics as the light is turned on and off. Joseph teaches that the stack light state is persistent on and off and twinkling. Joseph is never relied on to determine the stack light state according to an output voltage. The limitation “Stack light state according to an output voltage” is met from the reference Myers. Joseph is applied only to show that the stack light state can be one of persistent on, persistent off and twinkling. Again,
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., “a logic circuit coupled to the low- the stack light state is one of persistent on, persistent off and twinkling”. Myers already discloses that “The output of the RC filter is provided to the positive input of a second comparator U3 and is compared to a fixed-frequency fixed-amplitude triangle/saw tooth wave generated by the op amp (i.e., operational amplifier) U2, resistors R2, R3 and R4 and the capacitor C2.  The triangle/saw tooth waveform is connected to the negative input of the comparator U3.  The output of the comparator U3 is a square wave which has a duty-cycle proportional to the voltage level at the positive input of the comparator U3 (the output of the averaging circuit 120) and a frequency equal to that of the triangle/saw tooth wave. The square wave can be used to gate LEDs on and off for a dimming effect; Paragraph [0061] Line 1-18”.  Therefore the one input of the comparator is the output from the filter and another input of the comparator is the output from the logic circuit 130+140, and the output of the comparator is a square wave which is used to gate LEDs on and off for a dimming effect which is the state of the stack light. In Myers, “Waveform generator 130 and comparator 140 functions as the logic circuit. The logic circuit 130+140 is coupled with the low pass filter 120. The output of the waveform generator is compared with the first output, wherein the first output is the output from the low-pass filter. Therefore the output of the comparator is depending on the output of the logic circuit and low pass filter and the output from the comparator is used to determine the state of the stack light i.e. the on/off of the LED for adjusting dimming effect”. Myers discloses the limitation as the claim recites. State of stack light means any condition of the stack light it could be the dimming effect to make it on. Myers 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (Hereinafter “Myers”) in the US Patent Application Publication Number US 20110273095 A1 in view of Joseph et al. (Hereinafter “Joseph”) in the US Patent Application Publication Number US 20140354150 A1.

Regarding claim 1, Myers teaches a detecting device for detecting a stack light state (Lighting devices and more particularly to power control for light emitting devices in the presence of a dimming signal where pulse width is a reflection of dimming level; Paragraph [0005] Line 1-4; FIG. 9 is a circuit diagram of a duty cycle detection and frequency conversion circuit 100; Paragraph [0059] Line 1-2), comprising: 
a low-pass filter [110] configured to perform low-pass filtering on an input signal (Signal from the detection circuit 110 is the input signal) to generate a first output voltage (Output signal from the low pass filter 120 as the first output signal) (The variable duty-cycle fixed amplitude square wave from the duty cycle detection circuit 110 is then filtered by the averaging circuit 120 to create an average value; higher level for higher duty-cycles, lower level for lesser duty-cycles. The averaging circuit 120 is illustrated as a filter that includes resistor R1 and capacitor C1; Paragraph [0060] Line 1-12); and 
a logic circuit [130]+[140] (waveform generator 130 and comparator 140 functions as the logic circuit) coupled to the low-pass filter [120] and configured to determine the stack light state according to the first output voltage (The output of the RC filter is provided to the positive input of a second comparator U3 and is compared to a fixed-frequency fixed-amplitude triangle/saw tooth wave generated by the op amp (i.e., operational amplifier) U2, resistors R2, R3 and R4 and the capacitor C2.  The triangle/saw tooth waveform is connected to the negative input of the comparator U3.  The output of the comparator U3 is a square wave which has a duty-cycle proportional to the voltage level at the positive input of the comparator U3 (the output of the averaging circuit 120) and a frequency equal to that of the triangle/saw tooth wave. The square wave can be used to gate LEDs on and off for a dimming effect; Paragraph [0061] Line 1-18; State of stack light means any condition of the stack light it could be the dimming effect to ;
wherein the input signal is a pulse width modulation signal and a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal (The resultant waveform is a fixed amplitude square wave with a duty cycle and a frequency which correspond to the duty cycle and frequency of the rectified AC line.  The reference voltage Vthr sets the maximum pulse width of the square wave output of the comparator U1.  The closer the reference voltage Vthr is to zero volts the greater the maximum pulse width (for example, if Vthr is 5 V); Paragraph [0059] Line 17-28).
Myers fails to teach wherein the stack light state is one of persistent on, persistent off and twinkling.
Joseph teaches a system, in one aspect, provides a lighting unit that measures ambient light in synchronization with intermittent periods when the light emitted by the unit is temporarily dimmed or turned off (Paragraph [0005] Line 1-4), wherein 
the stack light state is one of persistent on, persistent off and twinkling (FIG. 6 includes schematic diagrams illustrating traces of a pulse width modulated (PWM) drive control signal 610, a measurement synch signal 620 and a light intensity signal 630; Paragraph [0059] Line 1-4; The trace of the light intensity signal 630 illustrates how the signal from the light sensor changes as a result of turning on and off the emitted light by the PWM drive control signal 610. For example, as the light is turned off at the beginning of the turn -off period 640, the light intensity signal 630 shows a gradual decay 634 to an ambient light level 636. As the light is turned on at the end of the turn -off period 640, the light intensity signal 630 shows a gradual increase to a higher light intensity, indicating that the light emitted by the driven LEDs is Paragraph [0061] Line 1-13; Figure 7 shows the stat light state has light on and light of state and also effect of intensity). The purpose of doing so is to schedule measurements (sampling) of the light intensity signal during those off periods, to measure the ambient light level more accurately, to synchronize the PWM drive control signal with an ambient light measurement (sampling) of the light intensity signal, to emit light  intermittently with a corresponding average brightness and to  sense more accurately the ambient light level in the absence of light from the LED component and to properly adjust the overall brightness of the lighting unit.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Myers in view of Joseph, because Joseph teaches to include the stack light state in one of persistent on, persistent off and twinkling schedule measurements (sampling) of the light intensity signal during those off periods, measures the ambient light level more accurately (Paragraph [0073]), synchronizes the PWM drive control signal with an ambient light measurement (sampling) of the light intensity signal, emits light  intermittently with a corresponding average brightness (Paragraph [0060]), senses more accurately the ambient light level in the absence of light from the LED component and properly adjusts the overall brightness of the lighting unit (Paragraph [0083]).

Regarding claim 2, Myers teaches a detecting device, wherein 
the low-pass filter [120] generates the first output voltage according to a variation frequency of the input signal (The variable duty-cycle fixed amplitude square wave  Paragraph [0060] Line 1-12).

Regarding claim 11, Myers teaches a detecting method for detecting a stack light state (Lighting devices and more particularly to power control for light emitting devices in the presence of a dimming signal where pulse width is a reflection of dimming level; Paragraph [0005] Line 1-4; FIG. 9 is a circuit diagram of a duty cycle detection and frequency conversion circuit 100; Paragraph [0059] Line 1-2), comprising: 
performing low-pass filtering [120] on an input signal (Signal from the detection circuit 110 is the input signal) to generate a first output voltage (Output signal from the low pass filter 120 as the first output signal) (The variable duty-cycle fixed amplitude square wave from the duty cycle detection circuit 110 is then filtered by the averaging circuit 120 to create an average value; higher level for higher duty-cycles, lower level for lesser duty-cycles. The averaging circuit 120 is illustrated as a filter that includes resistor R1 and capacitor C1; Paragraph [0060] Line 1-12); and 
determining the stack light state according to the first output voltage (The output of the RC filter is provided to the positive input of a second comparator U3 and is compared to a fixed-frequency fixed-amplitude triangle/saw tooth wave generated by the op amp (i.e., operational amplifier) U2, resistors R2, R3 and R4 and the capacitor C2.  The triangle/saw tooth waveform is connected to the negative input of the comparator U3.  The output of the Paragraph [0061] Line 1-18; State of stack light means any condition of the stack light it could be the dimming effect to make it on and as the claim does not recite any specific condition about the state of stack light means, therefore dimming effect is considered also the state of the stack light);
wherein the input signal is a pulse width modulation signal and a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal (The resultant waveform is a fixed amplitude square wave with a duty cycle and a frequency which correspond to the duty cycle and frequency of the rectified AC line.  The reference voltage Vthr sets the maximum pulse width of the square wave output of the comparator U1.  The closer the reference voltage Vthr is to zero volts the greater the maximum pulse width (for example, if Vthr is 5 V); Paragraph [0059] Line 17-28).
Myers fails to teach wherein the stack light state is one of persistent on, persistent off and twinkling.
Joseph teaches a system, in one aspect, provides a lighting unit that measures ambient light in synchronization with intermittent periods when the light emitted by the unit is temporarily dimmed or turned off (Paragraph [0005] Line 1-4), wherein 
the stack light state is one of persistent on, persistent off and twinkling (FIG. 6 includes schematic diagrams illustrating traces of a pulse width modulated (PWM) drive control signal 610, a measurement synch signal 620 and a light intensity signal 630; Paragraph [0059] Line 1-4; The trace of the light intensity signal 630 illustrates how the signal from the light Paragraph [0061] Line 1-13; Figure 7 shows the stat light state has light on and light of state and also effect of intensity). The purpose of doing so is to schedule measurements (sampling) of the light intensity signal during those off periods, to measure the ambient light level more accurately, to synchronize the PWM drive control signal with an ambient light measurement (sampling) of the light intensity signal, to emit light  intermittently with a corresponding average brightness and to  sense more accurately the ambient light level in the absence of light from the LED component and to properly adjust the overall brightness of the lighting unit.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Myers in view of Joseph, because Joseph teaches to include the stack light state in one of persistent on, persistent off and twinkling schedule measurements (sampling) of the light intensity signal during those off periods, measures the ambient light level more accurately (Paragraph [0073]), synchronizes the PWM drive control signal with an ambient light measurement (sampling) of the light intensity signal, emits light  intermittently with a corresponding average brightness (Paragraph [0060]), senses more 

Regarding claim 12, Myers teaches a detecting method, wherein 
performing the low-pass filtering on the input signal is generating the first output voltage according to a variation frequency of the input signal (The variable duty-cycle fixed amplitude square wave from the duty cycle detection circuit 110 is then filtered by the averaging circuit 120 to create an average value. Because the square wave is of fixed amplitude, the average value is proportional to the duty cycle of the square wave, which is proportional to the duty-cycle of the input waveform, such as the AC line input.  The averaging circuit 120 is illustrated as a filter that includes resistor R1 and capacitor C1; Paragraph [0060] Line 1-12).

Regarding claim 13, Myers teaches a detecting method, wherein the step of determining the stack light state according to the first output voltage comprises: 
when the first output voltage is lower than or equal to a first voltage level, determining that the stack light state is in a persistent off state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status; the shutdown signal may be provided to turn off the LEDs at a time before the input power to the lighting device 10 or 30 reaches a level that is below a minimum operating level of the lighting device 10 or 30; Paragraph [0042] Line 9-12).

Regarding claim 14, Myers teaches a detecting method, wherein 
the step of determining the stack light state according to the first output voltage comprises: 
when the first output voltage is higher than a second voltage level, determining that the stack light state is in a persistent on state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the averaged voltage level is above the voltage of the generated waveform (block 640), a high signal is output (block 660).  If the averaged voltage is below the voltage of the generated waveform (block 640), a low signal is output (block 650); Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status).
Regarding claim 15, Myers teaches a detecting method, wherein the step of determining the stack light state according to the first output voltage comprises:
when the first output voltage is between the first voltage level and the second voltage level, determining that the stack light state is in a twinkling state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the averaged voltage level is above the voltage of the generated waveform (block 640), a high signal is output (block 660).  If the averaged voltage is below the voltage of the generated waveform (block 640), a low signal is output (block 650); Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status; the shutdown signal may be provided to turn off the LEDs at a time before the power drawn by the lighting device 10 or 30 reaches a level that is below a minimum operating power for a dimmer control device, such as a triac dimmer or other phase cut dimmer; Paragraph [0042] Line 13-17; Paragraph 66 and 75 describes about light status; the shutdown signal may be provided to turn off the LEDs at a time before the power drawn by the lighting device 10 or 30 reaches a level that is below a minimum operating power for a dimmer control device, such as a triac dimmer or other phase cut dimmer; Paragraph [0042] Line 13-17).

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers ‘095 A1 in view of Joseph ‘150 A1, as applied to claims 1 and 11 above, and further in view of Lys et al. (Hereinafter “Lys”) in the US Patent Application Publication Number US 20010028227 A1.

Regarding claim 3, the combination of Myers and Joseph fails to teach a detecting device, wherein the logic circuit comprises: a voltage follower; and a processor coupled to the voltage follower and configured to determine the stack light state according to the first output voltage.
Lys teaches methods and systems are provided for multicolored illumination. In an embodiment, the present invention is an apparatus for providing an efficient, computer-controlled, multicolored illumination network capable of high performance and rapid color selection and change (Paragraph [0017] Line 3-8), 
wherein the logic circuit comprises: 
a voltage follower [899+901] in Figure 14 (Transistors 899 and 901 form a bi-directional Class B voltage follower of a standard design, and the voltage at the junction of their emitters follows the transition at the node connected to capacitor 893; Paragraph [0141] Line 34-38); and 
a processor [16] in Figure 6 coupled to the voltage follower (As shown in FIG. 6, a circuit 10 for a digitally controlled LED-based light includes an LED assembly 12 containing LED output channels 14, which are controlled by the processor 16. Data and power are fed to the circuit 10 via power and data input unit 18; Paragraph [0100] Line 1-5; Figure 6 shows that the processor 16 is coupled to the data input unit 18 which comprises voltage follower circuit) and configured to determine the stack light state according to the first output voltage (the Paragraph [0096] Line 13-16). The purpose of doing so is to measure if the incoming voltage is positive or negative and to provide an efficient, computer-controlled, multicolored illumination network capable of high performance and rapid color selection and change.
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Myers and Joseph in view of Lys, because Lys teaches to include a voltage follower and processor can measure if the incoming voltage is positive or negative (Paragraph [0008]) and provides an efficient, computer-controlled, multicolored illumination network capable of high performance and rapid color selection and change (Paragraph [0017]).

Regarding claim 4, Myers teaches a detecting device, wherein 
when the first output voltage is lower than or equal to a first voltage level, the processor determines that the stack light state is in a persistent off state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the averaged voltage level is above the voltage of the generated waveform (block Paragraph [0069] Line 1-20; Paragraph 66 describes about light status; the shutdown signal may be provided to turn off the LEDs at a time before the input power to the lighting device 10 or 30 reaches a level that is below a minimum operating level of the lighting device 10 or 30; Paragraph [0042] Line 9-12).

Regarding claim 5, Myers teaches a detecting device, wherein 
when the first output voltage is higher than a second voltage level, the processor determines that the stack light state is in a persistent on state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the averaged voltage level is above the voltage of the generated waveform (block 640), a high signal is output (block 660).  If the averaged voltage is below the voltage of the generated waveform (block 640), a low signal is output (block 650); Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status).

Regarding claim 6, Myers teaches a detecting device, wherein 
when the first output voltage is between the first voltage level and the second voltage level, the processor determines that the stack light state is in a twinkling state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the averaged voltage level is above the voltage of the generated waveform (block 640), a high signal is output (block 660).  If the averaged voltage is below the voltage of the generated waveform (block 640), a low signal is output (block 650); Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status; the shutdown signal may be provided to turn off the LEDs at a time before the power drawn by the lighting device 10 or 30 reaches a level that is below a minimum operating power for a dimmer control device, such as a triac dimmer or other phase cut dimmer; Paragraph [0042] Line 13-17).

Regarding claim 7, Myers teaches a detecting device, wherein 
the logic circuit comprises:
a plurality of comparator circuits [U1, U2, U3 and U4] configured to generate a plurality of logic results according to the first output voltage; and
a logic [130]+[140] (waveform generator 130 and comparator 140 functions as the logic circuit) coupled to the plurality of comparator circuits [U1, U2, U3, U4] and configured to determine the stack light state according to the plurality of logic results (The output of the RC filter is provided to the positive input of a second comparator U3 and is compared to a fixed-frequency fixed-amplitude triangle/saw tooth wave generated by the op amp (i.e., operational amplifier) U2, resistors R2, R3 and R4 and the capacitor C2.  The triangle/saw tooth waveform is connected to the negative input of the comparator U3.  The output of the comparator U3 is a square wave which has a duty-cycle proportional to the voltage level at the positive input of the comparator U3 (the output of the averaging circuit 120) and a frequency equal to that of the triangle/saw tooth wave. The square wave can be used to gate LEDs on and off for a dimming effect; Paragraph [0061] Line 1-18);
wherein the plurality of logic results are related to a relationship between a first voltage level and a second voltage level (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). If the averaged voltage level is above the voltage of the generated waveform (block 640), a high signal is output (block 660).  If the averaged voltage is below the voltage of the generated waveform (block 640), a low signal is output (block 650): Paragraph [0069] Line 1-20).
The combination of Myers and Joseph fails to teach a processor coupled to the plurality of comparator circuits and configured to determine the stack light state according to the plurality of logic results.
Lys teaches methods and systems are provided for multicolored illumination. In an embodiment, the present invention is an apparatus for providing an efficient, computer-controlled, multicolored illumination network capable of high performance and rapid color selection and change (Paragraph [0017] Line 3-8), 
a processor coupled to the plurality of comparator circuits and configured to determine the stack light state according to the plurality of logic results (As shown in FIG. 6, a circuit 10 for a digitally controlled LED-based light includes an LED assembly 12 containing LED output channels 14, which are controlled by the processor 16. Data and power are fed to the circuit 10 via power and data input unit 18; Paragraph [0100] Line 1-5; Figure 6 shows that the processor 16 is coupled to the data input unit 18 which comprises voltage follower circuit) and configured to determine the stack light state according to the first output voltage (the processor 16 controls the intensity of different color individual LEDs, semiconductor dies, or the like of the LED system 120 to produce illumination in any color in the spectrum; Paragraph [0096] Line 13-16). The purpose of doing so is to measure if the incoming voltage is positive or negative (Paragraph [0008]) and to provide an efficient, computer-controlled, multicolored illumination network capable of high performance and rapid color selection and change (Paragraph [0017]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Myers and Joseph in view of Lys, because Lys teaches to include a processor can measure if the incoming voltage is positive or negative (Paragraph [0008]) and provides an efficient, computer-controlled, multicolored illumination network capable of high performance and rapid color selection and change (Paragraph [0017]).

Regarding claim 8, Myers teaches a detecting device, wherein 
when the first output voltage is lower than or equal to a first voltage level, the processor determines that the stack light state is in a persistent off state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal  the shutdown signal may be provided to turn off the LEDs at a time before the input power to the lighting device 10 or 30 reaches a level that is below a minimum operating level of the lighting device 10 or 30; Paragraph [0042] Line 9-12).

Regarding claim 9, Myers teaches a detecting device, wherein 
when the first output voltage is higher than a second voltage level, the processor determines that the stack light state is in a persistent on state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status).

Regarding claim 10, Myers teaches a detecting device, wherein 
when the first output voltage is between the first voltage level and the second voltage level, the processor determines that the stack light state is in a twinkling state (FIG. 14 illustrates the duty cycle of the input waveform is detected to provide a fixed amplitude signal with a duty cycle corresponding to the duty cycle of the input waveform (block 600). The averaged voltage level is compared to a voltage level for the minimum pulse width to determine if the pulse width of the input signal is less than the minimum allowable pulse width (block 620).  If the averaged voltage level is below this level (block 620), the shutdown signal is provided (block 670).  If the averaged voltage level is above the minimum allowable pulse width level (block 620), the averaged voltage level is compared to the voltage of a generated waveform (block 640).  If the averaged voltage level is above the voltage of the generated waveform (block 640), a high signal is output (block 660).  If the averaged voltage is below the voltage of the generated waveform (block 640), a low signal is output (block 650); Paragraph [0069] Line 1-20; Paragraph 66 and 75 describes about light status; the shutdown signal may be provided to turn off the LEDs at a time before the power drawn by the lighting device 10 or 30 reaches a level that is below a minimum operating power for a dimmer control device, such as a triac dimmer or other phase cut dimmer; Paragraph [0042] Line 13-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866